Order, Supreme Court, New York County (Laura E. Drager, J.), entered September 21, 2009, which denied the motion of nonparty appellant to have the sons of the deceased defendant substituted as defendants in this divorce action, unanimously reversed, on the law, with costs, the motion granted, and Kayvan and Kamran Karoon, as heirs and/or administrators of the Estate of Majid Karoon, substituted as parties defendant.
The court erred in finding that appellant’s application was *613barred by CPLR 5208. That section is not applicable here because, at least at this juncture, appellant is not seeking to enforce a money judgment obtained after the death of a debtor (see Oysterman’s Bank & Trust Co. v Weeks, 35 AD2d 580, 581 [1970]). The motion to substitute should not have been denied as untimely, since the delay was not egregious (see Rosenfeld v Hotel Corp. of Am., 20 NY2d 25, 28-29 [1967]), and especially since the proposed defendants have not demonstrated any prejudice resulting therefrom (see Schwartz v Montefiore Hosp. & Med. Ctr., 305 AD2d 174 [2003]). Concur—Tom, J.P., Friedman, McGuire, Acosta and Román, JJ.